DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-13, and 15-19 are pending.
Claims 2, 3, and 14 have been cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beguin in view of Roche et al. (US 2007/0142917, hereinafter “Roche”). 
Regarding Claims 1 and 13, Beguin discloses a base member of a stemless shoulder implant (Figure 1), the base member comprising a proximal collar (1) having a proximal surface (top surface of 1) and a bone-engaging surface (bottom surface of 1) opposite the proximal surface, a central anchor (1a) extending distally along a longitudinal axis of the base member from the bone-engaging surface of the collar a first distance to a central tip (distal most point of anchor 1a is the tip) and having a plurality of ribs (1b) extending toward the central tip, and at least one chisel slot (slots are openings in 1 as seen in Figure 1) extending from the bone-engaging surface to the proximal surface adjacent a portion of the central anchor, the at least one chisel slot (as seen in Figure 1) configured to receive a tool for removing bone. The chisel slot extends between two adjacent ribs of the plurality of ribs (as seen in Figures 1 and 2). 
Beguin does not disclose a plurality of peripheral anchors each positioned radially outwardly of the central anchor and extending distally from the bone-engaging surface of the collar a second distance to a peripheral tip, the first distance being greater than the second distance.

It would have been obvious to one having ordinary skill in the art to add the peripheral anchors of Roche to the implant of Beguin in order to provide a more secure attachment for the implant to the bone surface. Beguin as modified by Roche would result in the at least one chisel slot positioned radially between a first one of the plurality of peripheral anchors and the central anchor.
Regarding Claims 4 and 15, Beguin in view of Roche discloses the base member of Claims 1 and 13 respectively, and Beguin further discloses the plurality of ribs includes four ribs, each rib being positioned at an angle of about ninety degrees relative to an adjacent rib, the four ribs together defining four quadrants of the collar (best seen in Figure 2). 
Regarding Claims 5 and 16,  Beguin in view of Roche discloses the base member of Claims 4 and 15 respectively, and Beguin further discloses that the at least one chisel slot includes four chisel slots, each of the four chisel slots being positioned in a corresponding one of the four quadrants of the collar (Figure 2).
Regarding Claim 11, Beguin in view of Roche discloses the implant of Claim 1, and Beguin further discloses the chisel slot positioned along a path that tracks adjacent to a first rib and a second rib of the plurality of ribs, the first and second ribs being circumferentially adjacent one another (see Figures 1 and 2).

Regarding Claim 18, Beguin in view of Roche discloses the implant of Claim 13, and Beguin further discloses each rib including an outer surface, a width of the outer surface decreasing in a proximal to distal direction (Figure 2).
Regarding Claim 19, Beguin in view of Roche discloses the implant of Claim 1, and Beguin further discloses the collar with an outer periphery (outer edge of 1), and the at least one chisel slot includes a first portion (first portion can be considered a portion of the chisel slot closest to the rib) extending nearer to the outer periphery (as seen in Figure 2) than does a second portion (second portion can be considered a portion in the center of the chisel slot, which is further from the peripheral edge as seen in Figure 2) of the at last one chisel slot, the peripheral anchor being positioned radially between the second portion of the chisel slot and the outer periphery (the anchors of Roche can be positioned radially between the second portion of the chisel slot and the outer periphery). Please note: as no specific parameters are given for the “first portion” or the “second portion” the interpretation of these elements can be applied to any first and second portion.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beguin in view of Roche as applied to claim 4 above, and further in view of Mandell (US 2009/0265011).
 Regarding Claims 6 and 7, Beguin in view of Roche discloses the base member of Claim 4, but fails to disclose a first pair of ribs that are parallel with each other and extend a first total distance across the collar and a second pair of ribs that are parallel with each other and extend a second total distance across the collar, the second total distance being greater than the first total distance.
In the similar field of tibial implants, Mandell discloses a first pair of ribs (Figure 30 where anterior most 2 ribs 144 can be considered substantially parallel)  that are parallel with each Please note:  it is obvious to look to the field of tibial implants upon evaluation of claims directed to shoulder implants as the structure and anatomy is similar in nature. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beguin in view of Roche as applied to claim1 above, and further in view of Katrana et al. (US 2013/0018476 A1, hereinafter “Katrana”).
Regarding Claims 9 and 10, Beguin in view of Roche discloses the invention of the base member of Claim 1 as described above, but fails to disclose at least a portion of the central anchor includes a bone ingrowth coating that extends between about 40% and about 50% of the distance of the central anchor.
In the same field of prosthesis, Katrana teaches the use of a boney ingrowth coating ([0104]) that can be applied to the central body of the implant to help ensure that the prosthesis is retained at a desired position.  Katrana discloses this coating as applied to the central body, which as seen in the Figures 1-3 (central body 12) would amount to a percentage of between about 40% and about 50% depending upon the size and shape of the central body in relation to the other elements of the device.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a boney ingrowth coating as taught by Katrana on the device of Beguin in view of Roche in order to help ensure that the prosthesis is retained at a desired position once implanted. 
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments to the claims overcome the rejections under 35 U.S.C. 112(b).
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive. 
Regarding the argument that one of ordinary skill in the art would not be motivated to combine the anchors of Roche with the chisel slot of Beguin with a location as required radially between the central anchor and one of the peripheral anchors, the examiner respectfully disagrees.  As seen in Figures 1 and 2 of Beguin, the lateral edge of the chisel slot is flattened and therefore does not correspond directly with the circumferential outer edge of the bone engaging surface.  There is adequate space for placement of an anchor of Roche between the chisel slot and the peripheral edge of the bone engaging surface without requiring the anchor to align with the cortical bone, as is presented in the arguments.  Further, as the argument that the chisel slot placement provides an advantage “not contemplated by either prior art reference” is not supported by either reference, the implant derived as the combination of the chisel slots of Beguin and the anchors of Roche would provide the same advantage, as the structure would be the same. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774